Name: 84/19/EEC: Commission Decision of 22 December 1983 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  Europe;  plant product;  means of agricultural production
 Date Published: 1984-01-21

 Avis juridique important|31984D001984/19/EEC: Commission Decision of 22 December 1983 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic) Official Journal L 018 , 21/01/1984 P. 0043 - 0044*****COMMISSION DECISION of 22 December 1983 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic) (84/19/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 80/1141/EEC (2), and in particular Article 15 (2), (3) and (7) thereof, Having regard to the application lodged by the French Republic, Whereas, under Article 15 (1) of the said Directive, seed or propagating material of varieties of agricultural plant species which have been officially accepted during 1981 in at least one of the Member States and which also meet the conditions laid down in the said Directive are, with effect from 31 December 1983, no longer subject to any marketing restrictions relating to variety in the Community; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed propagating material of certain varieties; Whereas the French Republic has applied for such authorization for a certain number of varieties of different species; Whereas the varieties Barata (cocksfoot), and Crown (perennial ryegrass) have been the subject of official growing trials respectively in the French Republic and - for the French Republic - in the United Kingdom; Whereas the results of these trials have led the French Republic to realize that the variety Barata is inferior there, as regards value for cultivation or use, to other comparable varieties accepted in the French Republic; Whereas for this variety, the results of the trials show that it does not produce results in the French Republic which, with respect to their resistance to harmful organisms, correspond to those obtained from comparable varieties accepted there (first subparagraph of Article 15 (3) (c) of the said Directive), although in certain circumstances this is compensated to some extent by other superior characteristics (second sentence of Article 15 (4) of the said Directive); Whereas in respect of the variety Crown (perennial ryegrass) the results of the trials in France show that when compared with the national rules governing the acceptance of varieties there, which apply as part of current Community provisions, it is not distinct from other varieties accepted therein (first subparagraph of Article 15 (3) (a) of the said Directive); Whereas, therefore, the application of the French Republic in respect of these varieties should be granted in full; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The French Republic is hereby authorized to prohibit the marketing in its territory of seed of the following varieties listed in the 1984 common catalogue of varieties of agricultural plant species: Fodder plants: 1. Dactylis glomerata L. Barata 2. Lolium perenne L. Crown Article 2 The authorization given in Article 1 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 3 The French Republic shall notify the Commission of the date from which it makes use of the authorization under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the French Republic. Done at Brussels, 22 December 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 341, 16. 12. 1980, p. 27.